Name: Commission Implementing Decision (EU) 2016/158 of 4 February 2016 laying down transitional measures as regards certain establishments in the meat and milk sectors in Croatia (notified under document C(2016) 501) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agri-foodstuffs;  Europe;  health; NA
 Date Published: 2016-02-06

 6.2.2016 EN Official Journal of the European Union L 31/47 COMMISSION IMPLEMENTING DECISION (EU) 2016/158 of 4 February 2016 laying down transitional measures as regards certain establishments in the meat and milk sectors in Croatia (notified under document C(2016) 501) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act of Accession of Croatia, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1) and in particular Article 12(2) thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 852/2004 lays down general rules for food business operators on the hygiene of foodstuffs, based on hazard analysis and critical control points principles. It provides that food business operators are to comply with the structural requirements based on those principles. (2) Regulation (EC) No 853/2004 supplements the rules laid down in Regulation (EC) No 852/2004. The rules laid down in Regulation (EC) No 853/2004 include specific requirements for meat and milk processing establishments. (3) According to Annex V to the Act of Accession of Croatia certain structural requirements laid down in Annex II to Regulation (EC) No 852/2004 and in Annex III to Regulation (EC) No 853/2004 are not to apply to certain establishments in Croatia until 31 December 2015. These establishments are listed on the website of the General Directorate for Health and Food Safety (3). Croatia has requested that this deadline be extended until 30 June 2016 for a limited number of establishments in the meat and milk sectors. (4) It is appropriate to provide for an extension of the current transitional measures as regards certain establishments in the meat and milk sectors to allow them additional time to adapt to the food safety standards of the Union. (5) Current transitional measures established by Part II of point 5 of Annex V to the Act of Accession of Croatia apply until 31 December 2015. In order to avoid a legal gap, the transitional measures provided for in this Decision should apply from 1 January 2016. They should be limited to six months, as Article 42 of the Act of Accession of Croatia provides that the transitional measures may only apply for a maximum period of three years from the date of accession. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from the specific requirements set out in Chapter II of Annex II to Regulation (EC) No 852/2004 and in Chapters II and III of Section I, Chapters II and III of Section II, Chapter I of Section V and Part II.A of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004, the establishments in the meat and milk sectors listed in the Annex to this Decision (the listed establishments) may continue to produce and process, meat and milk (the products) subject to compliance with the conditions laid down in Article 2 of this Decision. Article 2 1. Products originating from the listed establishments shall only: (a) be placed on the national market in Croatia or on markets in third countries in accordance with relevant Union legislation, or (b) be used for further processing in the listed establishments, irrespective of the date of marketing. 2. The products shall bear a health or identification mark which is different from those provided for in Article 5 of Regulation (EC) No 853/2004. 3. Croatia shall use the health or identification mark that it has communicated to the Commission in writing on 29 June 2012 in accordance with point 3 of Part II of point 5 of Annex V to the Act of Accession of Croatia. 4. Paragraphs 1 and 2 shall apply to all products originating from integrated fresh meat, minced meat, meat preparations, mechanically separated meat and milk processing establishments where a part of the establishment is a listed establishment. Article 3 Croatia shall ensure that listed establishments which do not comply with the specific requirements set out in Chapter II of Annex II to Regulation (EC) No 852/2004 and in Chapters II and III of Section I, Chapters II and III of Section II, Chapter I of Section V and in Part II.A of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004, terminate their activities. Article 4 This Decision shall apply from 1 January 2016 until 30 June 2016. Article 5 This Decision is addressed to the Member States. Done at Brussels, 4 February 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. (2) OJ L 139, 30.4.2004, p. 55. (3) http://ec.europa.eu/food/food/biosafety/establishments/establishments-transition-croatia_en.pdf ANNEX List of meat processing establishments No Veterinary No Name of establishment Street or village/town/region 1. HR 14 IMES  MESNA INDUSTRIJA d.o.o. Ulica Katarine Zrinske 9, Samobor, ZagrebaÃ ka 2. HR 405 KARLO  TOMISLAV, obrt proizvodnju i preradu mesa, trgovinu i ugostiteljstvo Bistrec 16, Lug Samoborski, Bregana, ZagrebaÃ ka 3. HR 811 VUGRINEC d.o.o. A. MihanoviÃ a 44, Kraj Gornji, Dubravica, ZagrebaÃ ka 4. HR 895 JADRI TRADE d.o.o. Ã vica 152, OtoÃ ac, LiÃ ko  senjska 5. HR 1466 KULINA NOVA SELA d.o.o. Nova Sela b.b., Nova Sela, DubrovaÃ ko  neretvanska 6. HR 1526 BERMES d.o.o. Zagorska 14, Donja PuÃ ¡Ã a, ZagrebaÃ ka List of milk processing establishments No Veterinary No Name of establishment Street or village/town/region 1. HR 1444 LE  Milk d.o.o. Ravenski LemeÃ ¡ b.b., Raven, KriÃ ¾evci, KoprivniÃ ko  kriÃ ¾evaÃ ka